Citation Nr: 1549155	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected mood disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously remanded by the Board, in May 2013, for further development.  

The instant appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its remand decision of May 2013, the Board concluded that a VA medical opinion was warranted to address the question of whether the Veteran's obstructive sleep apnea (OSA), diagnosed in January 2010, is proximately due to or aggravated by (permanently worsened in severity by) his service-connected mood disorder.  Specifically, the VA examiner was directed to opine as to (1) whether it is "at least as likely as not (50 percent or higher degree of probability) that the obstructive sleep apnea disorder is caused by the service-connected mood disorder"; and (2) whether it is "at least as likely as not (50 percent or higher degree of probability) that the obstructive sleep apnea disorder is aggravated (that is, permanently worsened in severity) by the service connected mood disorder."      

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2014).

Reported medical history of record reflects that the Veteran was diagnosed with obstructive sleep apnea (OSA) on January 19, 2010, pursuant to the findings of a sleep study conducted at the Central Texas Veterans Health Care System.  However, the results of the sleep study are not contained in the Veteran's claims file.  Moreover, there are additional treatment records missing from the claims file, as evidenced by an undated handwritten note that states, "Capri shows records for Temple VAMC from 3/29/2007 - 6/11/2010.  Some of these records are already in the file.  There are too many records to print."   

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The results of the Veteran's January 2010 sleep study are directly relevant to his OSA claim; contemporaneous treatment records may also be germane.  Thus, this matter must be remanded for the AOJ to obtain and associate with the Claims File the results of the Veteran's January 2010 sleep study; the missing Temple VAMC records; and any other relevant and non-duplicative records related to the diagnosis and treatment of the Veteran's OSA.    

In addition to relying on an incomplete record, the July 2013 VA medical opinion is deficient in one further respect.  The Board observes that the VA examiner did not adequately explain her finding that "it is less likely than not (less than 50 percent probability) that Veteran's OSA is aggravated by the service-connected mood disorder."  The examiner's opinion appears to be based on statements made by the Veteran during his examination and in medical records from 2012, both of which reflect improvement in the Veteran's condition after he was prescribed and began using a Continuous Positive Airway Pressure (CPAP) machine in 2010.  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

It is unclear to the Board why a finding that the Veteran is being adequately treated for his OSA equates to a negative finding as to aggravation.  Treatment obviously occurs after a disorder is diagnosed, so its effectiveness cannot be used to assess whether the OSA was aggravated at any time by the service-connected mood disorder.  For this reason, the Board finds the VA examiner's opinion as to secondary service connection to lack a detailed and well-reasoned rationale, and therefore, to be inadequate.  

Moreover, substantial compliance with the directives set forth in a Board remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the veteran the right to compliance with the stated directives and imposes on the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  In this case, because the results of the VA examination are inadequate, they are not in substantial compliance with the terms of the May 2013 remand.    

Accordingly, this case is REMANDED for the following action:  

1.  Contact the Central Texas Veterans Health Care System and Temple VAMC and request copies of all missing records, to include the January 2010 sleep study and treatment records from 3/29/2007 - 6/11/2010, that are not currently contained in the Veteran's claims file.  Once obtained, associate these records with the claims file.  

If the AOJ is notified that any of these records are unavailable, place a copy of the notification in the Veteran's claims file.  All reasonable attempts should be made to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Any formal determination should be documented in the claims file.  

The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain an addendum opinion from the VA examiner who offered the July 2013 opinion or a suitable substitute.  The entire claims file, including the January 2010 sleep study and the missing treatment records, is to be made available to and reviewed by the examiner.  Following a review of the relevant evidence, the examiner should provide the following opinion:  whether it is at least as likely as not (50 percent or higher degree of probability) that the obstructive sleep apnea disorder is aggravated (that is, permanently worsened in severity) by the service connected mood disorder.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of the conclusion as it is to find against it.  A complete and detailed rationale for all opinions expressed must be provided.     

3.  After completing the above requested actions, and conducting any other development that may be indicated, the AOJ must readjudicate the Veteran's claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




